



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pum, 2017 ONCA 901

DATE: 20171122

DOCKET: C62666

Rouleau, Pepall and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sam Pum

Appellant

Douglas Gosbee, for the appellant

Victoria Rivers, for the respondent

Heard and released orally: November 17, 2017

On appeal from the convictions entered on March 16, 2016
    by Justice Malcolm G. McLeod of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellants convictions under ss. 7(1) and 5(2) of
the
    Controlled Drug and Substances Act
arose from a marihuana grow-op that was
    discovered in his rental apartment unit. He appeals his convictions on the
    basis that the trial judge is said to have misapprehended the evidence and
    returned an unreasonable verdict.

[2]

The trial judge convicted the appellant on the basis of the following
    findings establishing his control of the unit and knowledge of the grow-op:

·

the
    appellant had been the tenant of unit 1905 for over four years;

·

there
    was no evidence that anyone else occupied or subleased the unit;

·

there
    was only one key fob assigned to the unit, and there was no evidence that
    anyone else was using it;

·

the
    appellant was not on the July list for eviction, indicating that rent had been
    paid at least up until May 2014;

·

expert
    evidence provided that this was a three-stage operation, and the latest stage
    marihuana plants were approximately three months old;

·

the
    presence of dried marihuana suggested that an earlier crop might have been
    grown in the unit;

·

the
    grow-op was sophisticated and extensive, occupying 2 bedrooms and the entire
    unit smelled of marihuana;

·

the
    living room had been converted into a bedroom, appeared lived in, and the
    appellants personal identifying documents and work related documents were
    found there;

·

the
    most recent of the documents, a pay stub, was dated April 10, 2014;

·

although
    the apartment managers evidence could not support a finding that the appellant
    was observed at the apartment during the period of time in which the grow-up
    must have been in operation, the apartment manager had observed the appellant
    regularly between 2010 and early 2014, the appellant continued to be a
    leaseholder thereafter, and there is no evidence to suggest his use was
    interrupted or terminated.

[3]

All of these findings were open to the trial judge on the evidence
    before him and there is no basis on which we would interfere. Significantly,
    the appellant chose not to testify or call any evidence that would provide any
    innocent explanation of how or when the unit ceased to be under his control.
    Based on these findings, on our view, the trial judge correctly determined that
    there was no other rational conclusion other than the appellants guilt.

[4]

The appeal is dismissed.

Paul Rouleau J.A.

S.E. Pepall J.A.

B.W. Miller J.A.


